SUPPLEMENT TO THE CALVERT FUND Calvert Income Fund Calvert Short Duration Income Fund Calvert Long-Term Income Fund Calvert Ultra-Short Income Fund Calvert Government Fund Calvert High Yield Bond Fund Statement of Additional Information dated January 31, Date of Supplement: September 23, 2013 As currently indicated in the statement of additional information (“SAI”), Calvert Investment Distributors, Inc. (“CID”) may pay broker/dealers a finder’s fee on Class A shares purchased at net asset value (“NAV”) for Calvert
